Appellant was indicted under article 1221, Penal Code (777), for wilfully burning an automobile, a misdemeanor, the property of another, naming him.
The statement of facts and bills of exceptions were filed fifty-one days after the adjournment of the court. The court undertook to allow ninety days after adjournment to file these.
The Assistant Attorney-General has filed a motion to strike out the statement of facts and bills of exception because filed too late. The motion is granted. Toliver v. State, 65 Tex. Crim. 475, 144 S.W. Rep., 1130, and cases therein cited.
Without a statement of facts or bills of exceptions the question attempted to be raised by the motion for new trial can not be considered. The judgment is affirmed.
Affirmed.